 D & H MANUFACTURING CO.D & H Manufacturing Co. and International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, District Lodge No. 93, Local Lodge No. 504.Case 32-CA 260 (formerly 20-CA 13110)November 21, 1978DECISION AND ORDERBY MEMBERS JENKINS. MURPHY. AN[) TRUESDALEOn August 22, 1978, Administrative Law JudgeMaurice M. Miller issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions I and a supporting brief, and the Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, D &H Manufacturing Co., Santa Clara, California, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:I. Substitute the following for paragraph l(b):"(b) Promising employees various economic bene-The General Counsel's exceptions were limited to the AdministrativeLaw Judge's failure to recommend that the Respondent he ordered to reim-burse the General Counsel and the Charging Party for expenses incurred Inlitigating this case and to his failure to specify. in par. 3 of his notice,"individual retirement accounts or pension plans" as benefits found bh himto have been unlawfully promised by the Respondent to employees. TheGeneral Counsel also excepted to the Administrative I aw Judge's inclusionof the word "into" in the cease-and-desist language of par 5 of the noticeIn regard to the exception to the Administrative Law Judge's failure torecommend that the General Counsel and the Charging Party be reim-bursed for litigation expenses. we find that the expanded remedy is notwarranted, inasmuch as the Administrative Law Judge made material find-ings of fact based onhis cr' Judge made material findings of fact based onhis credibility resolutions which indicated that the Respondent's defenseswere at least "debatable." See Hecks, Inc., 215 NLRB 765 (1974). In allother respects we find merit to the General Counsel's exceptions and shallmake the necessary modifications in the notice. We shall also modify par I(b) of the Administrative Law Judge's recommended Order because he simi-larly failed to refer therein to "individual retirement accounts or pensionplans" as part of the various benefits unlawfully promised to employees bythe Respondentfits-including, but without limitation, wage increas-es, a profit-sharing plan, individual retirement ac-counts, pension plans, and possible alternatives tosome prospective collectively bargained pensionplan-for the purpose of encouraging such emploN-ees to withdraw support from Complainant Union astheir collective-bargaining representative."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THtNATIONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT solicit our employees to sign pe-titions calculated to bring about the decertifica-tion of International Association of Machinistsand Aerospace Workers, AFL-CIO, DistrictLodge No. 93, Local Lodge No. 504, or anyother labor organization; nor will we cooperatewith or endorse such solicitation.WE WILL NOT promise our employees particu-lar economic benefits, such as wage increases,profit-sharing plans, individual retirement ac-counts, pension plans, or possible alternatives tosome collectively bargained pension plan for thepurpose of encouraging them to withdraw theirsupport from the Union named herein, or anyother labor organization, as their collective-bar-gaining representative.WE WILL NOT threaten our employees withstatements suggesting that their continued unionmembership, or manifestations of support forthat designated labor organization or any other,would be futile because we would never sign aunion contract, or would never permit a labororganization to represent our employees.WE WILL Nor threaten our employees withpossible discharge, or threaten to remove themfrom consideration for a possible promotion,should they testify in some National Labor Re-lations Board proceeding.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees with re-spect to their exercise of those rights which theNational Labor Relations Act guarantees.WE WILL, upon request, bargain collectively ingood faith for an initial period of I year fromthe date, hereafter, on which negotiations beginwith International Association of Machinistsand Aerospace Workers, AFL CIO, District393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLodge No. 93, Local Lodge 504, as the exclusiverepresentative of our employees within the bar-gaining unit described herein:All production and/or maintenance work-ers at our Santa Clara, California location, ex-cluding office clerical employees, guards andsupervisors as defined in the National LaborRelations Act, as amended.If such collective-bargaining negotiations, con-ducted in good faith, produce an agreement, wewill embody such agreement in a signed con-tract.D & H MANUFACTURING CO.DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge: Upon acharge filed July 7, 1977, and duly served, the GeneralCounsel of the National Labor Relations Board caused acomplaint and notice of hearing, dated August 31, 1977, tobe issued and served on D & H Manufacturing Co., desig-nated as Respondent within this Decision. Therein Re-spondent was charged with the commission of unfair laborpractices within the meaning of Section 8(a)(1) and (5) ofthe National Labor Relations Act, as amended. 61 Stat.136, 73 Stat. 519, 88 Stat. 395. Respondent's answer, dulyfiled, tacitly conceded certain factual allegations withinGeneral Counsel's complaint through a failure to plead butdenied the commission of any unfair labor practices.Pursuant to notice, a hearing with respect to this matterwas held before me on January 31 and February 1, 1978, inSan Jose, California. The General Counsel and Respon-dent were represented by counsel; Complainant Unionnoted a formal appearance through its business representa-tive. Each party was afforded a full opportunity to beheard, to examine and cross-examine witnesses, and to in-troduce evidence with respect to pertinent matters. Sincethe hearing's close, briefs have been received from GeneralCounsel's representative and Respondent's counsel; thesebriefs have been duly considered.Upon the entire testimonial record, documentary evi-dence received, and my observation of the witnesses, Imake the following:FINDINGS OF FACTI. JURISDICTIONRespondent raises no question herein with respect toGeneral Counsel's jurisdictional claims. Upon hiscomplaint's relevant factual declarations-specifically,those set forth in detail with the second paragraphthereof-which are conceded to be correct, and uponwhich I rely, I find that Respondent herein was throughoutthe period with which this case is concerned, and remains,an employer within the meaning of Section 2(2) of the Act,engaged in commerce and business operations which affectcommerce within the meaning of Section 2(6) and (7) ofthe statute. Further, with due regard for presently applica-ble jurisdictional standards, I find assertion of the Board'sjurisdiction in this case warranted and necessary to effectu-ate statutory objectives.11 COMPLAINANT UNIONInternational Association of Machinists and AerospaceWorkers, AFL-CIO, District Lodge No. 93, Local LodgeNo. 504, designated as Complainant Union within this de-cision, is a labor organization within the meaning of Sec-tion 2(5) of the Act which admits certain of Respondent'semployees to membership.III. UNFAIR LABOR PRACTICESA. IssuesThis case, which derives from a comparatively simple,straightforward factual situation, nevertheless presents sev-eral distinctive but closely related factual and legal ques-tions. Those questions, generally, may be summarized asfollows:I. Did Responden.'s president and owner interferewith, restrain, and coerce his firm's workers with re-spect to their exercise of rights statutorily guaranteedby soliciting them to sign a formal decertification peti-tion; by promising them economic benefits to encour-age their abandonment of Complainant Union herein;by declaring that their continued union membership,or support for that organization, would be futile; andby threatening a particular worker with discharge orremoval from consideration for a possible promotionshould he testify in connection with this prospectiveBoard proceeding?2. Did Respondent's president and owner refuse tobargain with Complainant Union herein by participat-ing in formal collective-bargaining negotiations in badfaith throughout, with no intention of reaching a con-tractual consensus, and by bargaining directly withRespondent's workers?With respect to these several questions, General Counsel'srepresentative currently seeks affirmative determinations.Respondent's counsel, however, notes general denials, andrequests the complaint's dismissal.B. Facts1. BackgroundThroughout the calendar year 1977 period with whichthis case is concerned Respondent maintained a SantaClara, California, machine shop, where it manufacturesprecision machine parts.Late in 1974, Respondent's predecessor, Donald Finch,had negotiated a collective-bargaining contract with Com-plainant Union herein with a March 31, 1977, terminationdate. That contract covered the machine shop's productionand maintenance workers.394 D & H MANUFACTURING CO.During October 1975, however. Richard Wills, then alongtime member of Finch's machine shop crew, had pur-chased the firm; since his purchase, Wills has functioned asRespondent's president. Concurrently with his purchase ofFinch's business, Wills had freely declared his willingnessto comply with the terms and conditions of hispredecessor's then-current 1974-1977 contract with Com-plainant Union herein. Nevertheless, shortly following hispurchase's consummation, so I find, Respondent's presi-dent had further, told John DeCarli, Complainant Union'sbusiness representative responsible for servicing Respon-dent's current contract, that when their agreement termi-nated he [Wills] was "going to get the Union out of there"forthwith. See Dust-Tex Service, Inc., 214 NLRB 398(1974), in this connection.While a witness, President Wills proffered no denial withregard to DeCarli's testimony, specifically in this connec-tion. Though his declaration of purpose, clearly, precededthe 6-month statute of limitations defined in the Act's Sec-tion 10(b), Wills' tacitly conceded statement, within myview, persuasively suggests his state of mind when Respon-dent's renewed contract negotiations with ComplainantUnion, with which we will subsequently be concerned, be-gan.During their contract's last 12-month period, somewherebetween 10 and 13 production and maintenance workers inRespondent's machine shop had been, so I find, contractu-ally covered.2. Relevant developments summarizedDuring Janaury 1977, James Vice, then a machinist inRespondent's hire, circulated a document-strictly withinthe firm's shop-whereby Respondent's workers could,through their signatures, disclaim any further interest withrespect to collective-bargaining representation. Shortlythereafter, on January 27, this Board's San Francisco Re-gional Office received and docketed a formal "decertifica-tion" petition which Vice's fellow worker, James Wood-mansee, had signed. The circumstances which hadgenerated Woodmansee's decision to sign the formal peti-tion will be detailed subsequently within this Decision.Coincidentally, the next day Business Representative De-Carli sent Respondent a letter wherein he requested thecommencement of contract negotiations, looking towardsome new collective-bargaining consensus. With this letter,so I find, DeCarli forwarded a copy of ComplainantUnion's proposed contractual changes. Though requestedby Complainant Union's business representative to suggestdates for their future negotiations, President Wills provid-ed DeCarli with no response. Negotiations, therefore, nev-er commenced; the parties, I find, were waiting for a pro-spective representation vote, scheduled in connection withWoodmansee's decertification petition.On April I, this Board's Regional Office did conduct arepresentation vote for Respondent's production andmaintenance workers. Ten votes were cast for continuedUnion representation. No votes were cast against such rep-resentation; one challenged ballot, clearly not determina-tive, was recorded.When queried with respect to President Wills' reaction,several of General Counsel's witnesses proffered testimonyregarding statements, chargeable to Respondent's presi-dent, which generally reflected his disappointment andfrustration, coupled with statements regarding his declaredpurpose to deny Complainant Union's representative sta-tus and thereby preclude their contractual consensus. Gen-eral Counsel's record presentation, with respect thereto,will be discussed subsequently within this Decision.On April II, Complainant Union received the RegionalOffice's formal certification, confirming its right to func-tion as the exclusive collective-bargaining representativefor Respondent's production and maintenance workers.Shortly thereafter, Complainant Union's business repre-sentative requested a Federal conciliator's help with re-spect to arranging a contract negotiating session. Pursuantto Business Representative DeCarli's request, such a ses-sion was arranged; on April 18th, Respondent's president,together with the proprietors of three more so-called inde-pendent machine shops doing business within the San Jose,California. area, conferred with Complainant Union's rep-resentatives. The Federal conciliator, who had "arranged"their meeting, was likewise present. The machine shop pro-prietors, with Irving Malkin, one of their number function-ing as their spokesman-presented contract proposalswhich were discussed generally. Inter alia, Respondent'spresident declared, so the record shows, that his contractproposals, when presented, would substantially parallelMalkin's proposal, though he would further seek a contrac-tual "open shop" provision. Substantive discussions withregard to particular proposals, however, were reserved forsubsequent bargaining sessions. On May 5th, consistentwith the Federal conciliator's suggestion, ComplainantUnion's business representatives met again with Respon-dent's president, plus his three fellow machine shop propri-etors. Irving Malkin again spoke for all four firms. Hiscontract proposals, previously presented, were discussed indetail.While a witness, President Wills contended that duringthis session he had personally presented ComplainantUnion's representatives with a written contract proposal,which, however, DeCarli had summarily rejected. Severa!record conflicts with respect to Wills' purported presenta-tion and Complainant Union's purported response will beconsidered subsequently within this Decision. With respectto several matters, so the record shows, Respondent's presi-dent proffered comments and suggestions which generallyreflected some deviation from Malkin's contract proposals.No consensual agreements were reached, however. Finally,following a separate caucus with the four machine shopproprietors present, the Federal conciliator declared thathis services would no longer be required. ComplainantUnion's representatives were notified that Respondent andhis fellow proprietors would propose "agreements" basical-ly similar; these would be submitted to ComplainantUnion's negotiators separately within 2 weeks. Upon thisnote their May 5 bargaining session concluded.Several weeks thereafter, in a letter dated June 1, Busi-ness Representative DeCarli finally received Respondent'sMay 27 written contract proposal. Thereafter, pursuant toprearrangement, DeCarli, together with a second business395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative, Huckaby, conferred directly with PresidentWills on June 20 within Respondent's premises. Severalmatters dealt with in Respondent's May 27 contract pro-posal were discussed. This conference, however, concludedwith a comment by Business Representative DeCarli thathe did not believe Respondent's president was bargainingin good faith. Wills protested, conceding that he consid-ered himself required to bargain-but only for 12months-following Complainant Union's certification.On June 24, Respondent's president sent ComplainantUnion some proposed "amendments" modifying his firm'sMay 27 proposals. These were concerned, so the recordshows, with Respondent's position relative to ComplainantUnion's health and welfare and pension proposals.Following several telephone conversations, DeCarli andRespondent's president met for their fourth contractual ne-gotiating session on June 6, this time within the San Jose,California, office of Respondent's counsel. DeCarli, to-gether with a second business representative, functioned asComplainant Union's spokesman; President Wills, togeth-er with Phillip Neilson, then associated with Respondent'sretained counsel, represented the firm. Respondent's previ-ously submitted May 27th contract proposal and June 24thmodifications were discussed. During their conference, Re-spondent's president, General Counsel contends, suggesteda further modification with respect to his May 27 proposal,dealing with their prospective contract's duration; Com-plainant Union's business representative commented, so Ifind, that President Wills should present his contract pro-posals in written form. No consensual agreements werereached.Directly following their July 6 conference's conclusion,Complainant Union's business representatives determinedthat Board charges challenging Respondent's purported re-fusal to bargain in good faith should be filed. On July 7,accordingly, such charges were docketed with this Board'sRegional Office; no further contract negotiations betweenComplaintant Union's representatives and Respondent'spresident have been conducted since the filing of Com-plainant Union's charges.On August 2, Business Representative DeCarli did noti-fy Respondent's president, by letter, that despite Com-plainant Union's pending charges he was "still willing to sitdown ...in the hopes of reaching a peaceful settlement"with respect to their contractual agreement. ComplainaintUnion's business representative, therefore, suggested a fur-ther bargaining session. Through further correspondenceand telephone conversations, DeCarli and Wills did reach"mutual agreement" regarding a further negotiating ses-sion, set for August 31 within the San Jose office of Re-spondent's counsel. Shortly following their consensus,however, Complainant Union's business representativecancelled this scheduled conference. While a witness, De-Carli reported his conferences with various union officials,following which a decision had been reached that someBoard determination should be sought with respect towhether Respondent was or was not bargaining in goodfaith and "whether (Complainant Union should) sit downand negotiate" further.In the meantime, however, some several weeks afterComplainant Union's July 7 decision to file Board charges,employee James Vice had commented during a casual af-ter-hours conversation with Respondent's president that hemight eventually be required to "go to court" and providetestimony supportive of Complainant Union's charges.When this conversation took place, Vice held a rank-and-file machinist's position. Subsequently, he left Respon-dent's employ for a brief period, voluntarily. When rehired,Vice was designated Respondent's foreman. At the timethis case was heard, he concededly held a supervisory posi-tion. Respondent's president, Vice testified, thereupon, toldhim, that testifying with respect to Complainant Union'scharges might "cost" him his position. When queried withrespect to what that statement meant, President Wills de-clared that he [Wills] "would not feel the same" with re-gard to Vice's worth. Finally, when Vice declared that Re-spondent's other workers, should they be summoned totestify, would probably testify truthfully, Wills commentedthat such workers could possibly "bend the truth" whentestifying.On August 31, General Counsel's complaint herein wassigned and served. Contract negotiations between the par-ties have not thus far been resumed.3. Discussiona. Preliminary statementSince the record herein reflects several testimonial con-flicts, particularly with regard to statements made and po-sitions taken by Complainant Union's business representa-tive and Respondent's president during the contractnegotiations previously noted, some credibility determina-tions with respect thereto will clearly be required. In thatconnection certain preliminary comments should be made.My determinations set forth herein, particularly with re-gard to President Wills' purported statements and courseof conduct, derive primarily from my courtroom observa-tions concerning the demeanor of General Counsel's andRespondent's several witnesses. Cf. Maremont Corporation,229 NLRB 746, fn. I (1977). I have, however, consideredthe complete record. See Penasquitos Village, Inc. v.N.L.R.B., 565 F.2d 1074 (9th Cir. 1977). In that connectionI have, with respect to both General Counsel's and Re-spondent's witnesses, considered whether their testimonyreflected so-called internal consistency, whether their prof-fered recollections were or were not buttressed with colla-teral record support, and whether their recitals could rea-sonably be considered consistent with the natural logic ofprobability.Further, I have noted, inter alia, that General Counsel'sfour current "employee" witnesses were, when they testi-fied, still in Respondent's hire. Several provided significanttestimony-reluctantly and with manifest discomfort-which, reasonably construed, would raise questions withregard to Respondent's prospective defensive presentation.This Board has, frequently, considered the testimony ofworkers still in some respondent firm's hire, proffered un-der such circumstances, worthy of special credence. Shop-Rite Supermarket, Inc. 231 NLRB 500, fn. 22 (1977), citingGeorgia Rug Mill, 131 NLRB 1304, 1305, fn. 2 (1961); cf.Hornell Nursing and Health Related Facility, 221 NLRB396 D & H MANUFACTURING CO.123 (1975). With respect to significant portions of GeneralCounsel's presentation, likewise, I have noted PresidentWills' sometimes shifting, sometimes self-serving, andsometimes self-contradictory testimony, marked by fre-quent failuies to proffer either specific denials, qualifiedrecapitulations, or possibly exculpatory details. Cf. LockeInsulators, Inc., 218 NLRB 653, 656 (1975). Mindful ofthese considerations, I find Wills' testimony herein, savefor various proffered recollections which have been credi-bly corroborated or permitted to stand without denial,more worthy of rejection, by and large, than of credence.Further, I have proceeded with due regard for relevantjudicial pronouncements wherein the trier of fact's rolestands defined. See, particularly, Universal Camera Corpo-ration v. N.L.R.B., 340 U.S. 474, 496 (1950); N.L.R.B. v.Walton Manufacturing Company, 369 U.S. 404, 408 (1962);and N.LR.B. v. J. P. Stevens and Co., 464 F.2d 1326, 1328(2d Cir. 1973), in this connection. Thus, with respect toRespondent's president, particularly, I note merely that hisproffered recollections have been rejected, first, wherever Ihave found conflicts reflected therein with divergent testi-mony provided by more credible witnesses, and second,whenever I have found such testimony, standing alone, in-herently unworthy of belief. Such testimony, though per-haps not set forth with particulity herein, has been, never-theless, reviewed and considered; no portions of the recordhave been neglected or disregarded.b. Interference, restraint, and coercion(I) Before Complainant Union's certificationPreviously within this decision, Business RepresentativeDeCarli's credible, never-denied testimony with respect toPresident Wills' October 1975 background declaration thathe was "going to get the Union out" when their contractreached its termination date has been noted.During January 1977, shortly before the designatedcontract's scheduled March 31 termination, employeeJames Vice circulated a letter-sized document throughoutRespondent's shop requesting signatures thereon from fel-low workers who no longer desired union representation.Carrying this "showing of interest" document, subscribedby some never-specified number of Respondent's machin-ists, Vice subsequently visited this Board's Regional Office;there, the record suggests, he signed a prepared "RD" peti-tion form. When notified, however, that because he wasthen functioning as Respondent's de facto machinist lead-man he might not be qualified to initiate such Board pro-ceedings, calculated to bring about Complainant Union'sdecertification, Vice left the Regional Office without filinghis completely prepared petition form.Thereafter, he conferred, so I find, with Respondent'spresident. With Vice present, Wills then requested employ-ee George Norris to sign this Board's formal RD petitionform; Norris demurred. Shortly thereafter, however, em-ployee James Woodmansee, whose cooperation Respon-dent's president had personally requested, did sign the peti-tion form pursuant to Wills' request. The record hereinwill, within my view, support a further conclusion, which Idraw, that someone in Respondent's office thereupon hadremoved Vice's typewritten name and address from the pe-tition form with correction fluid, replacing them withWoodmansee's name, address, and telephone number.Woodmansee, having signed the form, gave it back to Re-spondent's president. Woodmansee's testimony warrants adetermination, which I make, that he never saw the formthereafter. On Friday, January 27, 1977, the designated pe-tition (Case 20-RD-1259) was formally docketed.Thereafter, during some casual coffeebreak conversa-tions with Respondent's workmen, the firm's president de-clared, so I find, that he "wanted out" so far as Complain-ant Union was concerned. Further, during one suchconversation-never precisely dated but presumably be-tween January 27 and April I, when the Regional Office'sballot, previously mentioned herein, was conducted-Willscommented favorably, so I find, regarding a possibleprofit-sharing program for Respondent's workers, calculat-ed to replace Complainant Union's contractually mandat-ed pension plan. Credible testimony which several of Gen-eral Counsel's witnesses proffered warrants adetermination, within my view, that Respondent's presi-dent commented either that a profit-sharing programwould be "nice to have" for Respondent's workers or thathe would "like to start" such a program, which would re-place Complainant Union's pension plan.Previously within this decision, reference has been madeto Complainant Union's prior January 28 contract propos-als, submitted to Respondent herein by certified mail. Interalia, Complainant Union's January submission had com-passed proposals for several "improved" pension benefits;these had been coupled with suggested contract languagewhereby signatory firms would be committed to makewhatever contributions might be required, calculated tocover "increased" pension and medical benefits, duringtheir proposed contract's term. Respondent's managementrepresentative, so I find, had received these initial contractproposals in due course. And throughout the period withwhich this case is concerned, subsequent to their January31 receipt, Respondent's president had presumably beencognizant with regard to their substance.On April 1, pursuant to stipulation, this Board's Region-al Office conducted a representation election for Respondent's production and maintenance workers. The ballotswere tallied directly thereafter in President Wills' office.Wills, Business Representative DeCarli, and two moreunion representatives, plus petitioner James Woodmansee,inter alia, were present. The ballots, when tallied, showed10 votes for continued union representation and no votescontra, with a single undeterminative challenged ballot.The Regional Office's Certification of Representative, sub-sequently issued, shows that this representation vote hadbeen conducted on two petitions: Woodmansee's decertifi-cation petition, previously noted, plus a petition, docketedas Case 20-RM-2085, which D & H Manufacturing Com-pany, Respondent herein, had filed. The record is silentregarding the circumstances which had persuaded Respon-dent's president to file, and the Regional Office to process,the firm's formal "RM" petition. Directly following theRegional Office representative's ballot tally report, Presi-dent Wills candidly declared, so DeCarli's testimony--which Woodmansee substantially corroborated-shows:397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNow we are in trouble. I have no intentions of signinga Union agreement. I have already made proposals toguys out in the shop. Now I will have to get togetherwith Irv Malkin [likewise a contractually "indepen-dent" machine shop proprietor] and give you the sameproposal. You can take the people out on strike andthen I can hire other employees and go nonunion.Within a few minutes thereafter, Respondent's president,so I find, likewise told his firm's assembled workers, "Well,we blew it." He declared, bluntly, that his feelings werehurt; Respondent's employees were then sent home. Whilea witness, President Wills proffered no denial with respectto either DeCarli's or Woodmansee's testimony.(2) After Complainant Union's certificationOn April II, this Board's Regional Director certifiedComplainant Union's right to function as the exclusive rep-resentative of Respondent's employees within the bargain-ing unit previously described herein.On various occasions thereafter, during casual "coffee-break" conversations, so I find, Respondent's presidentconcededly discussed several possible "financial benefits"which Respondent might grant directly with his firm's ma-chinists. With respect to these discussions, General Coun-sel's witnesses have proffered credible testimony, with Re-spondent's machinist witness, Finn Runge, providingpartial corroboration, sufficient to warrant determinations:First, that shortly after Complainant Union's designa-tion as their collective-bargaining representative the firm'sworkers were told by President Wills that hourly rate raisesfor them might be possible. Testifying with patent reluc-tance, employee Vice recalled Wills' statement that he"might give" or "wouldn't mind giving" everyone 50-centraises; employee Norris recalled a declaration that 25-centraises or more "would be available" for Respondent's em-ployees; employee Chupp reported a comment, chargeableto Wills, that Respondent's employees deserved raises andthat they "should have" 25-cent hourly rate increases.Summoned as Respondent's witness, Runge recalled Wills'statement, "I am going to give you guys a 25-cent raise,"which had been proffered without qualification. Shortlythereafter, however, Respondent's president retracted hispresumptive commitments; he reported that he could notgrant such previously "promised" or "deserved" raises,since Complainant Union would protest them.Second, that subsequently, during his casual "coffee-break" conversations with Respondent's machinists, Presi-dent Wills concededly discussed various fringe benefitswhich Respondent might conceivably provide should thefirm's workers forswear union representation. Specifically,credible testimony proffered by employees Vice, Norris,and Chupp, without contradiction, will support conclu-sions:1. That Respondent's president disclosed his will-ingness to provide a profit-sharing plan wherein hislisteners could participate.2. That President Wills discussed possible arrange-ments whereby Respondent's workers might be ena-bled to establish and maintain Individual RetirementAccounts separately or might, alternatively, requestthat sums calculated to match Respondent's priormonthly pension contributions on their behalf($62.50) be made part of their paychecks, without re-striction, substituting for their participation in Com-plainant Union's pension plan.Employee Chupp, with his memory refreshed following ref-erences to his previously signed pretrial statement, recalledthat President Wills had characterized profit-sharing andseparate IRA plans as both "different ...completely"and "better" than Complainant Union's pension.Third, that following the commencement of his contracttalks with Complaint Union's representatives Respondent'spresident, during his shop conversations with variousworkers, had declared Complainant Union's proposed con-tribution rate for medical coverage was "too high," whilecoupling his statem nt of belief, noted, with a further dec-laration that Respondent would pay no more than "tenpercent [of whatever additional contribution sums mightbe required] over $100," with the firm's covered workersproviding the balance.In this connection, further, General Counsel's severalwitnesses testified credibly that President Wills told themonce, at least, that he would not sign Complainant Union'scontract but would fight it, no matter what it cost. Therecord likewise warrants a determination, which I make,that Respondent's president declared, presumably morethan a month following his workers' April I representationvote, that he could "stall" contract negotiations with Com-plainant Union for a year.While a witness herein, Respondent's president never de-nied that these subjects had been discussed with his firm'smachinists during various casual coffeebreak conversa-tions. Concededly, he recalled telling Respondent's work-ers '"just in general conversation" thatLook, as long as you are represented by a Union, wecannot discuss these things, but if you are not repre-sented by a Union, the porfit-sharing plan is available,there is an IRA plan that could be available, there is apension plan that could be available. Whatever peoplewould like, that is what is available.Wills did contend that no specific plans had been pro-posed. With matters in this posture, however, the record,within my view, supports determinations, which I make,that President Wills, during several conversation with Re-spondent's workers, had clearly manifested his reluctanceto sign any contract with Complainant Union herein; thathe had declared he could "stall" their contract negotiationsfor a full year; and that within a context compassing suchstatements and declarations of purpose he had presentedRespondent's workers with several fringe benefit proposalsconcededly different from those which ComplainantUnion was seeking during their negotiations.c. Refusal to bargain(I) Contract negotiationsAs previously noted, Complainant Union's business rep-resentatives, DeCarli and Huckaby, first conferred with398 D & H MANUFACTURING CO.President Wills and three more "independent" machineshop proprietors on April 18, pursuant to Federal Concilia-tor Clarence Washington's call. The four shops representedconcededly sought no single multiemployer contract; how-ever, one proprietor, Irving Malkin, functioned as theirspokesman. Complainant Union's representatives werepresented with a "Cost Analysis" document. Malkin statedthat machine shop production costs were rising; that Com-plainant Union was not "doing [its] part" with respect toorganizing various San Jose machine shops; that all fourfirms represented were "losing contracts" because "non-union" firms could outbid them; and that ComplainantUnion should therefore provide them with some "relief'from previously defined area wage rates. During a generaldiscussion which followed, Respondent's president de-clared, so DeCarli's credible, uncontradicted testimonyshows:[H]e [Wills] was going to have an open shop. He was,he said, thinking of closing the shop for 90 days andthen hiring employees, and then going non-union. Hesaid he was in touch with a lawyer and that the lawyersaid he could do it and there wasn't a damn thing wecould do about it. .... He said he would never sign aUnion contract. He said all he had to do was negotiatefor one year with the Union, and he was going to getthe Union out, one way or the other.The parties, nevertheless, proceeded to review some con-tract proposals which Malkin, functioning on his own be-half, had previously supplied for Complainant Union'sconsideration. The machine shop proprietors present, so Ifind, consensually conveyed their willingness to secondMalkin's presentation with regard to their basic contractproposals; Respondent's president, however, reiterated hispreviously declared "open shop" position. The negotiatorsthen canvassed Malkin's contract proposals generally, witha consensual understanding that "major discussions" withrespect thereto would be reserved for their next conference.This April 18 session was finally concluded pursuant toConciliator Washington's request.On May 5, pursuant to Conciliator Washington's sugges-tion, the negotiators held their second bargaining session.Business Representative DeCarli presented the four ma-chine shop proprietors with a strike settlement agreementwhich Complainant Union had reached with some localmachine shop firms which had previously been struck.While a witness, DeCarli declared that his designated"strike settlement" proposal was proffered to supersedeComplainant Union's previous January 28 submission;compassed therein were several proposals which substan-tially modified Complainant Union's prior contract de-mands. Pursuant to Conciliator Washington's suggestion,however, the parties proceeded to consider Malkin's previ-ously presented draft proposals. While the machine shopproprietor's proposal relative to union security was beingdiscussed, Respondent's president, so DeCarli's credibletestimony shows, reiterated his contractual "open shop"demand. The business representative's response will benoted hereinafter.With respect to health and welfare benefits, Malkin'sMarch 14 draft proposal, then before the negotiators, wasverbally modified; revised, the machine shop proprietor'sproposal called for limited monthly contributions, pur-suant to which contracting employers would be committedto pay 10 percent more yearly throughout a 3-year contractterm, while their covered workers would be constrained topick up themselves whatever sums might be required be-yond their employer's limit for health and welfare premiumcosts. While a witness herein, President Wills conceded hisMay 5 concurrence with this proposal. In this connection Inote, inter alia, that sometime during this period Respon-dent's workers had themselves been told directly that Presi-dent Wills wanted his firm's health and welfare contribu-tion level restricted and Respondent's greater liability forcontributions beyond the sums required by his terminatedcontract limited to 10 percent more yearly.With respect to Complainant Union's pension plan,Malkin was proposing maintenance of the current contri-bution rate, which contractually bound employers werethen remitting to Complainant Union's pension trust fund.Further, however, he was suggesting that individual work-ers should be given personal options to decide whetherthey wished to participate in Complainant Union's pensionplan; those who declined such participation should receivedirectly sums equal to their contractually bound firm's pre-viously required contribution together with their pay-checks. During this portion of their discussion, DeCarli'scredible testimony shows, President Wills conceded that hehad "already" told Respondent's workers he preferredsome "arrangement" whereby they could either generateand maintain individual retirement accounts or have theirpension contributions made part of their paycheck, ratherthan participate in Complainant Union's pension plan.Confronted with Wills' report, Complainant Union's busi-ness representative, so I find, promptly reminded him ofComplainant Union's representative status; PresidentWills was advised, therefore, not to bargain directly withRespondent's workers Other proposed contract changesset forth within Malkin's previously submitted proposalwere then discussed. Finally, when the negotiators reachedthe machine shop proprietor's proposal with regard to theircontract's duration, Malkin reiterated his desire for a 3-year contract with no wage increases plotted beyond thosenegotiated with effective dates coincidental with theircontract's inception. According to Complainant Union'sbusiness representative, Respondent's president thereupondeclared his desire for a I-year contract. DeCarli's testi-mony with regard to their subsequent conversation readsas follows:I told him, "I can't understand why you want it for aone-year agreement when they are offering a three-year agreement with no wage increases whatsoever."He told me, "You know why I want that one-yearagreement. It takes one year to get the Union out ofthere, and there is no way that I want anything otherthan a one-year agreement. I am going to get thatUnion out of there. All I have to do is negotiate forone year to be legal."While a witness, President Wills declared, contrariwise.that Malkin's proposal had called for a 3-year term; thatComplainant Union's representatives had been similarly399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDminded; and that "every shop there" had been negotiatingfor separate 3-year contracts.Though denying inferentially with this testimony that he(Wills) had flatly demanded a I-year agreement, Respon-dent's president proffered no denials whatsoever calculatedto counter the balance of DeCarli's testimonial recapitula-tion, noted.With respect to President Wills' tacit denial proffered tocounter DeCarli's testimony that he (Wills) had specificallydemanded a single year's contractual commitment, Re-spondent's president, within my view, merits credence.Documentary evidence proffered for the record in Respon-dent's behalf will clearly support determinations, first, thatduring their May 5 session now under consideration Willshad in his possession some written contract proposals com-passing his call for a 3-year term, and second, that Re-spondent's subsequent May 27 contract proposal, previous-ly noted herein, reflected a reiteration of President Wills'presumptive desire for a 3-year commitment.With respect to Respondent's May 5 draft contract pro-posals, the record herein reveals testimonial conflict. Presi-dent Wills declared that sometime during their session hisdraft, prepared for submission, had been literally "laid onthe table" before Complainant Union's negotiators butthat DeCarli had summarily rejected Respondent's prof-fered document when notified that it contained his previ-ously mentioned "open shop" proposal. ComplainantUnion's business representatives denied, however, thatPresident Wills had presented any specific contract propos-als during the May 5 session now under consideration orthat he had placed "any sort of document" before them forconsideration. Summoned as Respondent's witness, IrvingMalkin recalled merely that Wills had, at some point, pro-duced a folded document, placed it on the table, and con-currently mentioned his proposed open shop provision;that DeCarli had thereupon smilingly declared that wasn'twhat he wanted to hear; and that Wills had then left hisdocument lying on the table, With matters in their presentposture, credibility resolutions dispositive of this recordconflict, within my view, cannot reasonably be consideredrequired. Even taken at face value, Respondent's testi-monial presentation, considered in context, would not war-rant a determination, consistent with Respondent's coun-sel's tacit suggestion, that Complainant Union'snegotiators were themselves bargaining with closed minds,or that they were not bargaining in good faith toward acontractual consensus. No other conceivable purpose forRespondent's testimonial proffer, in this connection, hasbeen suggested. Upon this record, Business RepresentativeDeCarli's proffered testimonial recollection that Respon-dent's president had linked some specific proposal for alimited I-year contract term with his concurrently declaredpurpose to "get the Union out" following negotiations for asingle year must be rejected.A brief discussion on wage rates followed. Then Concili-ator Washington sought a separate conference with thefour machine shop representatives. Following their caucus,with Complainant Union's representatives present. Wash-ington reported merely that he did not consider his furtherservices required; that Respondent's president and his fel-low machine shop proprietors would separately proposebasically similar contracts; and that Complainant Unionwould be supplied with copies within I or 2 weeks. Uponthis note their bargaining session concluded.Some time later, Complainant Union's business repre-sentative, noting that Wills had submitted no written con-tract proposals within the 2-week period which followedtheir May 5 session, so notified the Federal conciliator.Shortly thereafter, DeCarli received a letter dated June Iwith Respondent's written contract proposals bearing aMay 27 date. Pursuant to consensual arrangements con-cluded subsequently, Business Representatives DeCarliand Huckaby conferred with President Wills on June 20 atRespondent's premises.DeCarli requested Respondent's president to explain hisproposed open shop provision. At the outset, with respectto their ensuing conversational exchange, ComplainantUnion's business representative testified credibly and with-out any specific contradiction proffered by Respondent'spresident that:He [Wills] said he wants that in there and he wants theemployees to have the right to belong to the Union ornot to belong to the Union. The people who belongedto the Union, I [DeCarlil can negotiate their benefits,health and welfare, and pension. The people who didnot want to belong to the Union would negotiate di-rectly with him. I told him that he ought to refer him-self back to the election which was just held in Aprilwhere everybody out in the shop wanted the Union. Isaid that it was ten to nothing and everybody wantedto have a union, and "Now you want an open shop."He said, "There was a lot of lies told to the people,and now they had a change of mind." I told him, Isaid "How do you know they had a change of mind?You cannot be negotiating with the people. You haveto be negotiating with the Union." ... He said, "I amnegotiating, and I have been negotiating. All I have todo is negotiate for one year and then I can get theUnion out of there, and I am doing just that."Respondent's president, while a witness, contended sub-stantially that he, speaking on Respondent's behalf, andDeCarli, speaking on Complainant Union's behalf, had re-iterated their divergent, firmly held positions with regard toRespondent's open shop, health and welfare, and pensionplan proposals; he conceded that there had been no move-ment toward consensus. President Wills, however, prof-fered no denials with respect to DeCarli's detailed testi-monial recapitulation, previously noted; the businessrepresentative's testimony, within my view, merits cre-dence.Further, during their June 20 conference, DeCarli quer-ied Respondent's president with respect to whether he hadgiven any raises during the past year. Wills replied nega-tively, conceding that he had told Respondent's workers"that it was the Union's fault" they were getting no raises.Though he could not recall President Wills' precise lan-guage, Respondent's witness employee Runge likewise re-called that Respondent's president had substantially de-clared he could give no raises "because of the Union". Atsome point during their discussion, Wills asked DeCarliwhat would happen should Respondent discontinue previ-400 D & H MANUFACTURING CO.ously mandated health and welfare and pension trust fundcontributions. Complainant Union's business representa-tive declared, so I find, that he did not believe Respondentcould discontinue current employee fringe benefits follow-ing a representation election pursuant to which Complain-ant Union had been certified; he suggested, however, thatWills check with trust fund representatives before he didanything. DeCarli further suggested, so his credible testi-mony shows, that Respondent's president had "better"consult a lawyer. Wills declared, however, that he had"been in contact" with counsel. He made a telephone callforthwith, following which he reported he had been toldthat Respondent's counsel was on vacation for 3 weeks andcould not be reached.Inter alia, Respondent's president conceded, so I find,that his May 27 proposal, which the negotiators were thendiscussing, remained "basically the same" as Malkin'sMarch 14 proposal save for his suggested open shop provi-sion. Consistent with Malkin's proposal, previously noted.Wills' May 27 submission still contained a 3-year durationclause. When their June 20 session concluded, DeCarli re-newed his suggestion to Respondent's president, so hiscredible testimony shows, that he (Wills) should contact alawyer; he declared that Respondent's president was mere-ly "surface bargaining." Wills protested that he was negoti-ating in good faith and that he would be required to do sofor one year. Upon that note the parties "dissolved" theirbargaining session.(2) Respondent's modified proposalsOn June 24, in a letter directed to Business Representa-tive DeCarli, Respondent's president proposed two amend-ments with regard to his May 27 proposals. Specifically,with reference to Complainant Union's pension plan, Willshad previously proposed optional coverage for Respon-dent's workers with Respondent's contribution rate forcovered workers limited to $62.50 monthly: those workerswho rejected coverage were to receive the sum designateddirectly, with their regular pay. Within his June 24 letter,however, Respondent withdrew this proposal; Wills sug-gested that Complainant Union's pension plan should becompletely discontinued, with covered workers receiving a38-cent hourly rate raise, replacing his firm's pension fundcontribution. Regarding "health and welfare" premiumcosts, Respondent's president had previously declared hiswillingness to meet "additional" contribution require-ments, limited to 10 percent yearly, beyond his firm's cur-rently mandated contribution rate; on June 24, PresidentWills' proposal reflected his determination that Respon-dent should merely be committed to continue its currentmonthly contribution rate, whereby he would not be re-quired to meet foreseeably greater "premium" costs.(3) The July 6 sessionFollowing several telephone conversations, during whichComplainant Union's business representative suggested,inter alia, that President Wills have counsel present whenthey next conferred, the parties set their next bargainingsession for Wednesday, July 6, in the law offices main-tained by Respondent's counsel. Counselor Anastasi, how-ever, could not be present. As previously noted, Respon-dent's counsel was then on vacation. While a witness, De-Carli conceded that he had nevertheless requested abargaining session, though cognizant that Respondent'scounsel would not be there, because any conference defer-ral pending Counselor Anastasi's return would have, with-in his view, delayed negotiations unduly.Respondent's president. therefore, had, some 7 days be-fore July 6, asked Phillip Neilson. Counselor Anastasi'sjunior associate, to attend with him the conference sched-uled for that designated date.While a witness, Respondent's president declared that sofar as he knew. Neilson had never previously been briefedregarding the parties' prior negotiating sessions, through-out wshich he, DeCarli, and Huckabh had been present.Nevertheless, so Wills testified, he did not provide Neilsonwith any copies of Respondent's previously submitted con-tract proposals before the scheduled session. Further, Re-spondent's president conceded that he had made no effortto confer with Neilson so that he could report the currentstatus of his negotiations save for a brief consultation some30 minutes before the scheduled commencement of theirJuly 6 session. I so find. Complainant Union's representa-tives. DeCarli and Huckaby. were both present. Beforetheir substantive discussions with regard to contract termsbegan, DeCarli renewed his charge that Wills was seeming-ly pursuing "surface bargaining" merely; ComplainantUnion's business representative, so I find. requested "seri-ous" discussions. Respondent's president replied, so De-Carli's credible, undenied testimony shows:He [Wills] says that he has attended all the scheduledmeetings, has been to every meeting, and has negotiat-ed in good faith, and he only had to do that for oneyear.The negotiators then proceeded to discuss certain substan-tive contract terms. Their conversation, however, coveredcomparatively few questions; with respect thereto, the rec-ord shows, no consensus was reached.When queried with regard to whether Respondent'spresident had, during their July 6 discussion, repeatedly or-ally his suggestion, purportedly proffered previously, thattheir prospective contract should be negotiated for a singleyear, rather than for a 3-year term, DeCarli conceded afailure of positive recollection. Business RepresentativeHuckaby, summoned in rebuttal, testified without qualifi-cation, however, that Wills had indeed declared that hisMay 27 3-year contract term proposal was "off the table"and that he was currently suggesting a mere 1-year con-tract. While a witness previously. Wills had categoricallydenied proffering any such proposal. Within his brief Gen-eral Counsel suggests that DeCarli's tentative recollectionsin this connection, buttressed with Huckaby's positive cor-roboration, merit credence, primarily because Respon-dent's counsel "chose not to have Neilson corroborateWills' denial" regarding his purported suggestion. On thispoint, however, I have not been persuaded. Considered intotality, the record suggests merely that DeCarli and Huc-kaby may subjectively have considered Wills' concededlyreiterated declarations that he considered himself required401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto bargain merely for I year tantamount to proposals for alimited single-year contract. Inter alia, I find DeCarli hadprotested Respondent's newly proffered proposal that hisfirm's contribution to Complainant Union's pension planbe completely cut off; Wills had declared that he had com-municated with trust fund representatives and had beentold his participation could be discontinued. ComplainantUnion's business representative had then asked why Re-spondent had withdrawn its previously declared willing-ness to go for a limited (10 percent) increase in currentlypayable health and welfare premium costs. The businessrepresentative's current testimonial recapitulation of Presi-dent Wills' reply, with respect to which Respondent's presi-dent has herein proffered no specific denial, reads as fol-lows:He said that since then he went out and talked to theemployees out in the shop, and they knew and felt thatit was a good plan and they wouldn't mind payingtheir share of the plan. I cautioned him again, that hehad no business negotiating contracts with employees,that he deal directly with the Union.Complainant Union's business representative, so PresidentWills' testimony shows, chided him further for changinghis proposals; Respondent's president conceded that hehad done so. The negotiators concluded their July 6 sessionwith no consensus related to any substantive contractualprovision reached.(4) Negotiations suspendedShortly, following the conclusion of their July 6 confer-ence with Respondent's president. noted, DeCarli andHuckaby conferred; they determined that ComplainantUnion should file Board charges with respect to Respon-dent's course of conduct. On July 7, the charges whichinitiated the present case were filed, therefore, with thisBoard's San Francisco Regional Office.Despite this, Complainant Union's business representa-tive notified Respondent's president, letter dated August 2,that he was "still willing to sit down" with a hope that some"peaceful settlement" calculated to resolve their dis-agreements could be reached. Following further correspon-dence, Wills and DeCarli agreed to meet on August 31,when Respondent's counsel could likewise be present. Sub-sequently, however, Business Representative DeCarli can-celed this scheduled bargaining session. When queried withrespect to why he had done so, DeCarli declared that:(We] figured that we should let the Board decidewhether we were going to sit down and negotiate any-more, because he [Wills] was not bargaining in goodfaith, as far as we were concerned.On August 31, General Counsel's complaint herein wassigned and served. No further direct communications, be-tween Complainant Union and Respondent's presidenthave been pursued, and no negotiations have been sched-uled or taken place, since that date.c. Subsequent developmentsIn the meantime, however, presumably some 3 or 4weeks after the filing of Complainant Union's July 7charges but before General Counsel's Complaint hereinhad been drafted and served, President Wills and employeeVice had, so the record shows, discussed the possibility thatVice might have to testify in support of ComplainantUnion's charges. Vice's testimony regarding their conversa-tion-proffered with considerably reluctance and mingledwith protestations that his witness-chair memory could notreasonably be considered perfect-reads as follows:[We] were in the back of the shop and it was afterwork, and we were working on the big machine, if Irecall, Rich went out, and it was hot, and bought acouple of six-packs for the maintenance man and my-self, and we were kind of sitting around talking afterthe maintenance man had left. I was the one that ledthe conversation. I told Rich, if I remember correctly,I said, "Well, it looks like we will go to court," orsomething to that effect.... I felt that I was realstrong with the Union, and I felt that that was thething I should do; I felt it was right for me to do at thetime. So anyway, I kind of led him into it, and I said-he said something to the effect that it could cost a job,or something, my job. I said, "How do you mean?" Hesaid, "I wouldn't feel the same about you after you didthis," because he was looking at me as a foreman atthe time. .... He said, "I won't feel the same aboutyou," meaning, either I am for the Union or I am forRichard Wills, D & H Manufacturing ...He did not say that it would cost me my job, okay? Ithink, as I remember, he put it to me something like,"It could cost you your job," or "it might cost youyour job." He did not say "It is going to cost you yourjob... ."Q. And he also made a statement to the effect thatif not you, then other employees could possibly bendthe truth when they testified concerning the unfair la-bor practice charge?A. I think something like that came up, yes.When Respondent's counsel protested General Counsel'slast question, contending that words were being put in thewitness' mouth, Vice was shown a pretrial statement datedAugust 17, 1977, which he had signed; he conceded thatthe statement represented his past recollection recorded.Therein, Vice had recalled his conversation with Respon-dent's president somewhat differently, as follows:I said I would probably get subpoenaed in court aboutthe charges, and I said I will tell the truth. He said itwould probably cost me my job. I said, "What do youmean, cost me my job?" He said, "I will not feel thesame about you." I said, "Others will have to tell thetruth." He said, "lt depends. They, they could bendthe truth." That ended the conversation. It lasted 10minutes.402 D & H MANUFACTURING CO.President Wills, when summoned subsequently as Respon-dent's witness, did recall a conversation with Vice whichhad taken place after Respondent's regular shift hours. Hisrecollection, specifically with regard to their conversation'ssituational context, matched Vice's, though he dated theirtalk "sometime toward the end of the year" rather thanseveral "weeks" before Vice's August 17 pretrial statement.However, according to Wills, Vice, whom Respondent'spresident was then "grooming" for a shop foreman's posi-tion, had asked when he would receive that promised post.Their conversation, so Respondent's president testified,had then proceeded as follows:I said, "Hey, Jim, we are in Union negotiations. Wehave to know which side of the fence you are on. Ihave to know whether you are for management orwhether you are for the Union." This, basically, wasthe extent of that conversation. He did say, "I mayhave to go and testify at a hearing." I said, "Hey, youare going to have to do what you are going to have todo, but if you want the foreman's job, I have to knowwhere you are at. You have to be working for me."When queried further, by General Counsel's representa-tive, Wills reiterated his testimony that Vice had merelybeen told, "If you are going to run my business for me, Ihave got to know which side of the fence you are on."Respondent's president conceded that General Counsel'srepresentative could, presumably, read something more be-tween the lines, but that Vice and he [Wills] had bothknown what he really meant, namely that whether or notVice would be designated Respondent's foreman depended on"which side of the fence" he was on. President Wills, how-ever, did not specifically deny that Vice had been told hisBoard testimony could cost him his position or that he(Wills) had declared Respondent's other workers could"bend the truth" should they be required to testify.With matters in this posture, General Counsel's repre-sentative suggests within his brief that wherever the pres-ently proffered recollections of Wills and Foreman Vicediffer with respect to this post-charge conversation thelatter's substantially consistent witness-chair and pretrialversions should be credited. I concur. Compare Alvin J.Bart and Co., Inc., 236 NLRB 242 (1978). Currently a fore-man in Respondent's hire, Vice manifested, while a wit-ness, considerable reluctance when queried with respect torelevant developments which might conceivably prejudiceRespondent's current position. With respect to several mat-ters, he professed failures of precise recollection. Thus, histestimonial recapitulation with regard to this post-chargeconversation, considered in conjunction with his signedstatement's substantial supplementation thereof as pastrecollection recorded, carries particularly persuasive thrust.By way of contrast, President Wills' witness-chair recitalsgenerally, within my view, reflect a clearly self-serving dis-position, pursuant to which subconcious rationalizationsderived from post hoc retrospection may well have coloredmemory. Within my view, Wills' testimony, wherever it re-flects specific or tacit denials with respect to Vice's prof-fered recollection, merits rejection rather than credence.C. Discussion and ConclusionsI. Interference, restraint, and coercionWithin his complaint General Counsel charges that Re-spondent's president-before his firm's April 1 representa-tion vote and thereafter, both before his contract negotia-tions with Complainant Union commenced and while theywere in progress-did interfere with, restrain, and coerceRespondent's machinists with respect to their exercise ofrights statutorily guaranteed. With matters in their presentposture, General Counsel's charges, within my view, maylegitimately be considered fully sustained.First: Credible testimony proffered for the record-withmanifest reluctance-through workers still in Respondent'shire reveals that sometime during January 1977 PresidentWills solicited employees George Norris and James Wood-mansee, successively, to sign a formal "decertification" pe-tition, supported by a putative "showing of interest" letter-size signature sheet which employee James Vice had previ-ously circulated. Wills' participatory role clearlytransgressed permissible limits. Concerned employers maylawfully respond to questions propounded by their workersregarding a labor organization's possible decertification,provided they do so within a situational context free ofcoercive conduct. KONO-TV-Mission Telecasting Corpora-tion, 163 NLRB 1005, 1006 (1974). They violate the law,however, when they subsequently involve themselves per-sonally in furthering employee conduct so purposed.Placke Toyota, Inc., 215 NLRB 395 (1974); see cases atfootnote 7, cited therein. Specifically, managerial "solicita-tion, support or assistance" with respect to the "initiation.signing or filing" of formal decertification petitions will beconsidered interference with statutorily protected rights.Herein, Respondent's president, so I have found, person-ally solicited two workmen to sign a formal decertificationpetition so that the completed document could be submit-ted for Regional Office consideration. Such conduct meritsBoard proscription. Compare Shenango Steel Buildings.Inc., 231 NLRB 586 (1977), in this connection. ThoughRespondent's president, so far as the record shows. hadneither initiated nor circulated Vice's previously prepared"showing of interest" signature sheet, that fact standingalone provides no defense for Respondent's manifestlyproscribable interference with Board decertification proce-dures.Second: President Wills' several discussions with Re-spondent's machinists, both before and after their April Ivote for Union representation, with respect to raises, possi-ble profit-sharing plans, and several fringe benefits consid-ered possible replacements for Complainant Union's pen-sion plan likewise reflect 8(a)(1) violations.Further, these discussions, since they concerned suggest-ed raises and possible fringe benefits proffered directlyv forthe consideration of Respondent's workers in derogation oftheir bargaining representative, clearly constituted 8(a)(5)violations. Their presumptive relevance and probative sig-nificance with respect to this Board's consideration of Re-spondent's purported "good faith" collective-bargainingposture will be discussed further within this decision. WhenRespondent's president commented, whether deliberately403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor casually, that his subordinates "deserved" or "shouldhave" designated raises; that he "might give" or "wouldn'tmind giving" such raises; that designated raises "would beavailable" should his listeners forgo union representation;or, consistent with Runge's testimony, that he was "goingto give" Respondent's machinists $.25 raises, his state-ments clearly reflected his desire to bypass ComplainantUnion, without regard for that organization's reconfirmedstatus as his machinist crew's statutory bargaining repre-sentative.Prospective wage increases discussed directly with con-cerned employees while wage negotiations currently inprogress with their designated representatives remain ten-tative constitute, whether provocatively suggested or spe-cifically promised, statutorily impermissible gambits, clear-ly calculated, in this case, to undermine ComplainantUnion's support. Compare Medo Photo Supply Corporationv. N.L.R.B., 321 U.S. 678 (1943); Spriggs Distributing Com-pany, 219 NLRB 1046, 1049-50 (1975), in this connection.And President Wills' belated retraction, when he reportedthat he could not give Respondent's workers their suggest-ed or promised raises, provided no cure, I find, for thestatutory violation flowing from his previous comments orpromises. Within his brief General Counsel's representativenotes cogently that Wills' purported repudiation with re-spect to possible wage increases came a full week after hisfirst suggestion or promises; further, that repudiation wascoupled, so I find, with a comment that Respondent's pres-ident could give no promised raises because of Complain-ant Union's presence. Thereby, necessarily, Respondent'spresident was blaming Complainant Union for his with-drawal of previous unlawful raise promises. His comments,calculated to cast such blame, particularly when he wascommunicating directly with concerned workers while hispresumptive contract negotiations with their designatedrepresentatives were in progress, likewise transgressed per-missible limits. I so find.'I hird: While a witness, President Wills conceded that hehad discussed, with Respondent's machinists, both a possi-ble profit-sharing plan and two substitute "arrangements"whereby they might conceivably replace ComplainantUnion's contractually defined pension plan. Such discus-sionls, particularly when pursued within situational con-texts comparable with those revealed throughout the pres-ent record, clearl' merit Board proscription.Respondent's president claims, for the record, that thesediscussions developed within a context of casual coffee-break talk sessions during which those present customarilyconversed freely regarding a broad range of subjects. Fur-ther, Wills claimed that his comments merely reflected re-sponses to questions. suggestions, or requests presented byRespondent's machinists. Statements volunteered while re-sponding to solicitation or queries proffered during "ca-sual" nonstructured conversations, however, carry no priv-ilege derived merely from their casual, spontaneousdissemination. Compare Michigan Products, Inc., 236NLRB 1143, 1146 (1978), in this connection. Consistentwith well-settled decisional doctrines, concerned employershave never been considered privileged to suggest "avail-able" benefits directly to employees, clearly in derogationof their designated currently functioning bargaining repre-sentative, or to couple their discussion of possible benefitswith statements reasonably calculated to suggest that suchbenefits might be granted employees contingent upon theirrelinquishment of union representation. Compare FreedomDodge, Inc., 236 NLRB 1188 (1978), in this connection.Upon this record Respondent's president may clearly becharged with such nonprivileged promises or statements.Within his brief General Counsel's representative notes co-gently that:In the instant case, and independent of the question ofwho initiated the profit-sharing or pension plan dis-cussions, it is plain that Respondent, both intended toand used these discussions as a vehicle to undermineemployees' support of the Union.I concur. President Wills himself testified that Respon-dent's machinists were told a profit-sharing plan, personalIRA plans, and some substitute for Complainant Union'spension plan could be made "available" should they forgounion representation. Compare Alan L. Horton, Inc., d/b/aHorton's Market, 211 NLRB 991, 998-999 (1974). By suchstatements Respondent's president was, so I find, clearlytrying to wean his firm's machinists away from Complain-ant Union and deal directly with them on matters concern-ing which Respondent was committed to bargain with theirdesignated representative. Thereby Respondent again in-terfered with its employees' Section 7 rights without regardfor Section 8(a)(1)'s mandate.Fourth: Consistent with General Counsel's charges setforth in paragraphs Vl(c) and (d) in his complaint herein, Ifind determinations warranted that Respondent's president"threatened" his firm's machine shop employees throughstatements calculated to convey the message that their con-tinued union membership or support for ComplainantUnion herein would be futile. My conclusions with respectto this particular facet of General Counsel's case derivefrom:1. Credible testimony, never contradicted, that di-rectly following the Regional Office representative'sreport regarding the April I representation vote's re-sult President Wills told Complainant Union's repre-sentative, with Employee Petitioner Woodmanseepresent, that "trouble" would result from Complain-ant Union's victory and that he would not sign a col-lectively bargained contract.2. Credible testimony, never specifically contradict-ed, that Respondent's president, during casual coffee-break conversations following Complainant Union'sballot victory, told Respondent's machinists that hewould not sign a Union contract; that he would fightComplainant Union "no matter how much it costs;"that his legal counsel had told him ComplainantUnion could be "stalled" prospectively throughout 12months of negotiations; and that he [Wills] "wouldnot have a union" within his shop.Such statements clearly merit Board proscription as 8(a)(l)violations. See Valley Iron & Steel Co., 224 NLRB 866,874-875 (1976); Muncy Corporation, 211 NLRB 263, 270--271 (1974): R. D. Goss, Inc.. 203 NLRB 1173, 1175(1973),in this connection.404 D & H MANUFACTURING CO.While a witness. Respondent's president, when confront-ed with leading questions couched in General Counsel'scomplaint language, denied flatly that he had "threatened"anyone. Upon this record, however, such pro forma denialsreflect a se;nantic quibble. In haec verba, President Willsmay not have forecast danger or some evil consequencewhich Respondent's machinists risked; he may not havewarned them of personal trouble, punishment, or retribu-tion. Nevertheless, his statements, noted, were clearly cal-culated to discourage employee support for ComplainantUnion by forecasting the futility of their continued unionrepresentation; necessarily, they were likewise reasonablycalculated to undermine Complainant Union's representa-tive status. Statements so purposed, whether proffered de-liberately or within some casual conversational context,transgress permissible limits.Fifth: President Wills' comment, proffered shortly afterComplainant Union's charge herein was filed, that shouldEmployee Vice provide testimony supportive of Complain-ant Union's claim he "might" suffer adverse consequenceslikewise, within my view, merits Board stricture. Con-cerned employers may not lawfully put employees undersome fear of job reprisals should they testify freely whensummoned in Board proceedings. Previously within thisdecision, I have credited Vice's testimony regarding thegeneral tenor of Wills' comment that truthful witness-chairrecitals supportive of Complainant Union's charges would"probably" cost him his job. Within its particular situa-tional context, however, the machine shop proprietor's ref-erence might arguably merit characterization as somewhatcryptic. Wills may indeed have wished to suggest that,should he testify, Vice's machinist position might be forfeit-ed; conceivably, however, Respondent's president mayhave been suggesting, rather, that should Vice's testimonyprove supportive of Complainant Union's position he(Wills) would no longer consider the machinist a viablecandidate for promotion. Upon this record, however, no de-termination should be required regarding the precise thrustof President Wills' comment; regardless of whether he wassuggesting that Vice's current position or future promo-tional prospects might be considered risked, Wills' state-ments clearly interfered with, restrained, and coerced Viceand Respondent's machinists with respect to their exerciseof rights statutorily guaranteed. Compare Wilker Bros. Co.,Inc., 236 NLRB 1371, 1376 (1978), in this connection.Threats, warnings, or suggestions that possibly adverseconsequences may follow should particular workers pro-vide pretrial statements, or give testimony in connectionwith Board proceedings, constitute a forbidden interfer-ence with the functional integrity of Board processes. Fed-eral Mogul Division of the Federal Mogul Corporation, 203NLRB 1008, 1013 (1973); Dollar General Corporation, 189NLRB 301, 307 (1971); compare Saunders Leasing System,Inc., 204 NLRB 448, 452-453 (1973). Herein, Respondent'spresident did more than suggest that Vice's current job ten-ure or promotional prospects might be endangered, shouldhis prospective Board testimony reflect his presence onComplainant Union's side of the fence. When Wills furthersuggested-somewhat elliptically but clearly with studiedpurpose-that "other" shop workers, should they be sum-moned to testify, could "bend the truth" while testifying,Respondent's president clearly conveyed a message thatVice himself would be well advised to follow a similarcourse. Some years ago, this Board confirmed, withoutqualification, Trial Examiner Vose's decisional pronounce-ment:In my judgment it is of utmost importance that pro-spective witnesses in proceedings before the Board befree of all forms of pressure to depart from the truth intheir testimony in Board proceedings.... it was[Company President) Turner's obligation in this situa-tion to refrain from making any statement tending toinhibit [workers] from testifying with complete free-dom.See Dollar General Corporation, supra. Wills' statementsnow under consideration, whether proffered in languageconsistent with Vice's recollection or his own somewhatequivocal version, were clearly calculated to interfere with,restrain, and coerce Respondent's employees with respectto their exercise of Section 7 rights. I so find2. Refusal to bargaina. Before formal negotiationsPresident Wills' general course of conduct, both beforeRespondent's putative collective-bargaining negotiationswith Complainant Union began and later-within Respon-dent's machine shop-throughout the 3-month period dur-ing which those negotiations were being pursued, providesthe relevant background with reference to which Respon-dent's purportedly displayed "good faith" must, andshould, be tested.Respondent's president some 2 years previously, whenhe purchased the Santa Clara, California, facility withwhich we are presently concerned, had, concededly, de-clared his willingness to comply with Complainant Union'scontract covering that facility's workers, negotiated withhis predecessor. Concurrently, however, he had freely andcandidly proclaimed his determination to "get the Unionout" following that contract's scheduled termination. Therecord herein-considered in totality-reveals beyond per-adventure of doubt that consistently with his previouslydeclared purpose, President Wills entered into "negotia-tions" with Complainant Union with a definite programcalculated to forestall contractual consensus and precludeany possible contract with that organization. Further.Wills' course of conduct, so I find, reflected his dedicatedpurpose to bring about Complainant Union's statutorily-validated "ouster" from representative status with respectto Respondent's machinists. My conclusions with respectto President Wills' patently negative state of mind in theserespects derive from several considerations:First, I note that Respondent, when provided-fortui-tously, so far as the record shows-with Employee Vice'spreviously prepared "decertification" petition, personallysolicited employees Norris and Woodmansee to sign thisBoard's petition form. He prevailed with respect to Wood-mansee, who did so. Significantly, however, Woodmansee,despite his nominal "petitioner" status, never filed the de-certification petition which he had signed with this Board's DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Office; after signing the document, he surren-dered it, presumably to employee Vice and Respondent'spresident jointly. The fact that it was subsequently filed,conjoined with a foral "RM" petition. persuasively sug-gests, at the very least, Wills' participatory role therein.Second, I note that Respondent's president, when servedshortly thereafter with Complainant Union's January 28reopening letter, wherein Business Representative DeCarlispecifically requested some contact pursuant to which adate for negotiations could be consensually determined,vouchsafed no response whatever. While a witness, Presi-dent Wills proclaimed his view that, since ComplainantUnion desired a contract, that organization's representa-tives should make whatever "arrangements" might be re-quired. Such a proffered justification for his failure to re-spond clearly reflects Wills' determination to shun anyconduct likely to promote a contractual consensus.Third, I note President Wills' positive April I declara-tions, directly following the representation vote throughwhich Respondent's employees redesignated ComplainantUnion as their collective-bargaining representative, that hewould not sign a contract with Complainant Union; thathe had already presented Respondent's machinists directlywith various proposals; that he would present ComplainantUnion with proposals matching those which another ma-chine shop proprietor had previously proffered; that Com-plainant Union could then call a strike; and that Respon-dent would thereupon hire other employees, therebyconverting Respondent's facility to presumptive nonunionstatus. Wills' course of conduct, noted, provided Com-plainant Union with clear notice once more that he wouldapproach their prospective contract talks with a fixed de-termination to avoid contractual consensus, particularlywith reference to Respondent's Santa Clara plant.b. During negotiationsFollowing Complainant Union's April I I certification,Respondent's proprietor, so I find, complied, so far as therecord shows, with his statutorily defined "obligation" tomeet at reasonable times with Complainant Union's repre-sentatives. General Counsel proffers no contention hereinthat President Wills consciously or deliberately stalled ne-gotiations with dilatory tactics. When dispassionately re-viewed, however, Wills' presence and participation duringfour bargaining sessions with Business Representatives De-Carli and Huckaby reflects a course of conduct, within myview, clearly calculated to flout the statutory requirementthat Respondent, like other firms similarly situated,should:..confer in good faith with respect to wages, hours,and other terms and conditions of employment, or thenegotiation of an agreement or any question arisingthereunder ...While pursuing, with purely superficial rectitude, formalis-tic collective-bargaining procedures, Respondent's presi-dent manifested throughout a fixed purpose to forestallany meaningful commitments. Inter alia, that purpose, Ifind, was revealed:First, when President Wills welcomed DeCarli, shortlyfollowing the commencement of their April 18 session,with a declaration that he was considering a closure ofRespondent's facility for 90 days, following which he plan-ned a reopening with newly hired workers, within a pre-sumptively nonunion plant. Likewise, Wills proclaimed hispurpose, so DeCarli's credible, uncontradicted testimonyshows, through further statements that he had consultedlegal counsel, that such counsel had confirmed hisstrategy's validity, and that Complainant Union, so far ashe knew, could mount no effective countermeasures.Second, when Respondent's president declared, likewiseduring the parties' April 18 session, that he would neversign a union contract but would merely "negotiate for oneyear," following which he would "get the Union out"somehow.Third, when President Wills dealt, subsequently, directlywith Respondent's machinists concerning their raises, pos-sible profit-sharing plans, and conceivable substitutes forComplainant Union's contractually mandated pensionplan, thereby contravening, specifically, his statutory "obli-gation ... to. ..confer" with Complainant Union, as theconcerned workers' duly designated bargaining representa-tive.Fourth, when Respondent's president declared, further,that plant raises and specified fringe benefits would be-come available should Respondent's workers thereafterforgo or forswear Union representation.Most significantly perhaps, President Wills capped andconfirmed his failure or refusal to grant ComplainantUnion statutorily mandated recognition as his employees'designated and selected collective-bargaining representa-tive when he proposed a contractual open shop provisionpursuant to which Complainant Union's negotiators wouldhave been constrained to waive their organization's vali-dated Section 9(a) status. Respondent's proposed openshop provision contained language which, facially, wouldgrant Respondent's machinists a right to choose whetherthey desired union membership; further, however, Respon-dent proposed that his shop employees should concurrentlybe given a right to choose whether they desired Union rep-resentation. During their June 20 session, Respondent'spresident explained this proposal. It meant, so PresidentWills declared, that should Respondent's contractuallycovered workers completely reject union representation, ordislike whatever contract terms Complainant Union mightneogtiate, those dissatisfied workers could freely negotiateindividually with Respondent's proprietor concerning theirterms and working conditions. In substance, PresidentWills was proposing that Complainant Union should rep-resent satisfied members only; this despite the labororganization's most recent certification. Within his briefGeneral Counsel's representative comments that "[n]oclearer rejection of the status of the Union as the represen-tative of Respondent's employees may be imagined" thanthe rejection reflected in President Wills' proposal noted; Iconcur. The mere presentation of Wills' proposal-callingfor Complainant Union's virtual abdication of its recentlyconfirmed status as the statutory bargaining representativeof Respondent's Santa Clara plant workers-reveals be-yond doubt his desire to frustrate or forestall any contrac-tual consensus. Gulf States Canners, Inc., 224 NLRB 1566,1576 (1976); Tomco Communications, Inc., 220 NLRB 636406 D & H MANUFACTURING CO.(1975), N.L.R.B. v. Reed & Prince Manufacturing Compan'.205 F.2d 131, 139 (Ist Cir. 1953); Romo Paper ProductsCorp., 220 NLRB 519, 521-522, 524-526 (1975). ThisBoard's well-settled decisional principles, confirmed withinthe cases cit.:d, dictate a determination herein that Respon-dent's persistence in pressing a proposal which, had it beenaccepted, would have effectively disfranchised Complain-ant Union of statutorily confirmed representational rightsconstitutes clear evidence with respect to President Wills'bad faith.Respondent's president further displayed his determina-tion to produce a stalemate and thereby frustrate any pos-sible contractual consensus by his June 24 withdrawal ofRespondent's previously submitted proposals-particularlywith regard to health and welfare and pensions--whileproffering less generous commitments. When PresidentWills, DeCarli, and Huckaby met on June 20 to considerRespondent's previously submitted May 27 proposals, Re-spondent's president had been purportedly willing to carrythose "additional costs" not in excess of 10 percent moreper year which Complainant Union's sponsored trust fundsmight require to fund "any and all" contractually mandat-ed health and welfare plans. Further, with respect to Com-plainant Union's pension plan, President Wills had pro-posed "optional" coverage for Respondent's workers, withhis firm's contribution requirement limited to $62.50 permonth per worker; workers who chose exclusion fromComplainant Union's pension plan, then, would, so Presi-dent Wills proposed, receive directly $62.50 per month,supplementing their regular hourly pay. On June 24, how-ever, without any proffered explanation or claimed eco-nomic justification, President Wills withdrew his previous-ly declared willingness to carry limited "additional" healthand welfare benefit costs; he presented instead, a proposal,which merely reitereated Malkin's April 18 proposal, previ-ously noted, that Respondent's total health and welfarebenefit costs should not exceed $91.90 per worker permonth. Further, Respondent's president withdrew his May27 proposal that contractually covered workers be permit-ted to choose "optional" coverage under ComplainantUnion's plan; rather, Wills proposed that plan's completediscontinuance, suggesting that Respondent's currentlycovered workers should, rather, be granted a slight hourlyraise. Arguably, Respondent's new proposals, had theybeen proffered within a pristine situational context whichreflected no subjective bad faith chargeable to PresidentWills because of prior statements and conduct, might not,standing alone, warrant consideration as persuasive indiciasuggestive of some predetermination not to reach agree-ment. When conveyed, however, within the situational con-text revealed by this record, they merely provide furtherevidence, within my view, with respect to Wills' desire toproduce a deadlock whereby collective bargaining mightbe frustrated and Complainant Union's statutorily validat-ed representative status might be undermined. Such "re-gressive" proposals-proffered without even a suggestion,that they had been prompted by economic considera-tions-have conventionally been considered reflective ofstatutorily proscribed bad-faith bargaining. Pacific Grind-ing Wheel Co., Inc., 220 NLRB 1389, 1390 (1975); compareNassau Glass Corporation, 199 NLRB 476, 478-481 (1972).Within the case first cited, this Board noted that:it hardly demonstrates an approach to bargainingwhich seeks to reach a mutually satisfactory agree-ment when, without adequate explanation, each propos-al is decidedly less favorable than the last one, andnothing in the way of a significant compensatory pro-posal is offered .... [W]e conclude that ... Respon-dent's intention was to avoid reaching agreement andto humiliate the employees' bargaining representative.[FEmphasis supplied.]In this connection I find Respondent's presumptive badfaith confirmed elsewhere within the record. Business Rep-resentative DeCarli testified-credibly and without contra-diction--that President Wills, when quened during theirsubsequent July 6 session regarding his modified healthand welfare proposal, reported that he had discussed thematter with Respoadent's workers and declared furtherthat they would not mind paying "their share" of higherpremium costs. Substantially, President Wills' proclaimedcourse of conduct persuasively reveals his determination tobypass Complainant Union and to negotiate directly withRespondent's workers, without regard for their statutoryrepresentative's status.Wills' reaction when confronted with ComplainantUnion's request for a July 6 bargaining session likewiseprovides warrant for a determination, which I make, thatRespondent's presence at the bargaining table reflectedmerely a calculated charade, mounted without any concur-rent purpose to bargain sincerely with Complainant Unionherein. While a witness, President Wills conceded that de-spite his knowledge that Counselor Neilson, his putativelegal representative, lacked background information re-garding his bargaining posture he nevertheless failed toprovide Neilson with any copy of Respondent's previouslyproposals for review before their scheduled July 6 sessionwith Complainant Union's representatives, and that henever even provided Neilson with a statement calculated toclarify Complainant Union's or Respondent's relevant bar-gaining postures, save during a brief conference some 30minutes before their scheduled meeting commenced.Respondent's president, of course, may have reasonablyconsidered himself somewhat handicapped, since his regu-lar counsel, Anthony Anastasi, was then vacationing andcould not be present. Nevertheless, his failure to make any-thing more than a token effort purportedly calculated tobring Neilson au courant with developments provides fur-ther evidence that Respondent's president then had no realdesire to generate or pursue meaningful negotiations. Com-pare Gerald F. Hinkle, Inc., d/b/a Akron Novelty Manufac-turing Company. 224 NLRB 998, 100-01 (1976), in this con-nection. Wills' dilatory failures of preparation practicallyguaranteed that his July 6 negotiation with ComplainantUnion's representatives would produce no progress towardconsensus. Thereby, Respondent's president once moreconfirmed his previously declared determination to pre-clude or postpone meaningful negotiations.President Wills' belief, freely proclaimed, that he couldonly be required to "meet and confer" with ComplainantUnion's representatives throughout a 12-month period,and that his collective-bargaining "obligation" would407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereby be satisfied, reflects some basic misconceptionswhich clearly require correction. While the statute does notrequire any party to concede agreement with respect to spe-cific proposals, it does command them to meet and confer"in an honest and sincere effort to reach agreement" withrespect to mutually acceptable terms. See N.L.R.B. v. Her-man Sausage Company. Inc., 275 F.2d 229, 232 (5th Cir.1960); Gerald F. Hinkle d/b/a Akron Novelty Manufactur-ing Company, 224 NLRB 998, 1001 (1977). Mere "surfacebargaining" or "shadow boxing to a draw" will not suffice.Consistent with General Counsel's contentions, I findthat Respondent, throughout a 3-month period, failed tobargain in good faith, and that thereby Section 8(a)(5) and(1) of the statute was clearly flouted.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's course of conduct set forth in section III,above, since it occurred in connection with Respondent'sbusiness operations described in section 1, above, had, andcontinues to have, a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the severalStates; absent correction, such conduct would tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1. The Respondent, D & H Manufacturing Co., wasthroughout the period with which this case is concerned,and remains, an employer within the meaning of Section2(2) of the Act, engaged in commerce and business activi-ties which affect commerce within the meaning of Section2(6) and (7) of the Act.2. International Association of Machinists and Aero-space Workers, AFL-CIO, District Lodge No. 93, LocalLodge No. 504, is a labor organization within the meaningof Section 2(5) of the Act which admits certain employeesof Respondent to membership.3. All production and/or maintenance workers em-ployed by Respondent at its Santa Clara, California, loca-tion, excluding all office clerical employees, guards andsupervisors as defined in the Act, constitute a unit appro-priate for collective-bargaining purposes within the mean-ing of Section 9(b) of the Act.4. Throughout the period with which this case is con-cerned, International Association of Machinists and Aero-space Workers, AFL-CIO, District Lodge No. 93, LocalLodge No. 504, has been, and remains, entitled to claimrecognition-pursuant to Section 9(a) of the statute-asthe exclusive representative of Respondent's employeeswithin the bargaining unit hereinabove defined for the pur-poses of collective bargaining with respect to rates of pay,wages, hours of employment, or other conditions of work.5. Since April 1977, Respondent has failed and refusedto bargain collectively in good faith with the labor organi-zation hereinabove designated, as the exclusive bargainingrepresentative of its workmen within the bargaining unithereinabove defined. Thereby Respondent has engaged in,and continues to engage in, unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.6. Respondent's president, when he solicited employeesto sign a formal decertification petition, promised hisfirm's employees various economic benefits calculated toencourage their abandoment of Complainant Union astheir collective-bargaining representative; notified employ-ees that their continued union membership or support forthat labor organization would be futile; and threatened aworkman with discharge or removal from consideration fora possible promotion should he testify in connection with aprospective Board proceeding, interfered with, restrained,and coerced employees with respect to their exercise ofrights statutorily guaranteed. Thereby Respondent en-gaged in, and continues to engage in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices which affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYSince I have found that Respondent has committed, andhas thus far failed to remedy, certain specific unfair laborpractices which affect commerce, I shall recommend that itbe ordered to cease and desist therefrom and to take cer-tain affirmative action, including the posting of appropri-ate notices, designed to effectuate the policies of the Act.A determination has been made herein that Respondentrefused to bargain in good faith with Complainant Union,in violation of Section 8(a)(5) and (1) of the statute. I shall,therefore, recommend that Respondent be ordered to ceaseand desist therefrom and, further, that it be ordered tobargain collectively upon request with Complainant Unionas the exclusive representative of Respondent's employeeswithin the bargaining unit herein found appropriate, con-cerning their wages, hours, and other terms and conditionsof employment, and if an understanding is reached, to em-body such understanding in a signed agreement. Finally,since the record herein reveals that Respondent's refusal tobargain in good faith became manifest with the commence-ment of negotiations, I shall further recommend that Com-plainant Union's formal certification period, normally Iyear, should be considered to commence on the date, here-after, when Respondent begins to bargain in good faithwith Complainant Union as the recognized representativeof workmen within the bargaining unit herein found appro-priate for collective-bargaining purposes. Gulf States Can-ners, Inc., 224 NLRB 1566, 1577 (1976); Gerald F. Hinkle,Inc., d/b/a Akron Novelty Manufacturing Company, 224NLRB 998, 1002 (1976); Dynamic Machine Company, 221NLRB 1140, 1143 (1975); compare Glomac Plastics, Inc.,234 NLRB 1309, fn. 4 (1978). See Mar-Jac Poultry Compa-ny, Inc., 136 NLRB 785 (1962); Commerce Company, d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d600 (5th Cir. 1964); Burnett Construction Company, 149NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir.1965), in this connection. Respondent's workmen shouldappropriately be notified with regard to this extension ofComplainant Union's certification year.Because of the nature, extent, and declared purpose ofRespondent's unfair labor practices herein found, I deem it408 D & H MANUFACTURING CO.necessary for the effectuation of the policies of the Act, torecommend further cease-and-desist directives couched inbroad terms, calculated to prohibit any violation of em-ployee rights statutorily guaranteed.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, I hereby issue, pursuant toSection 10(c) of the Act, the following recommended:ORDER'The Respondent, D & H Manufacturing Co., SantaClara, California, its officers, agents, successors, and as-signs, shall:i. Cease and desist from:(a) Soliciting employees to sign petitions calculated tobring about Complainant Union's decertification, or coop-erating with and endorsing such solicitation.(b) Promising employees various economic benefits, in-cluding, but without limitation, wage increases, a profit-sharing plan, and possible alternatives to some prospectivecollective bargained pension plan, for the purpose of en-couraging such employees to withdraw support from Com-plainant Union as their collective-bargaining representa-tive.(c) Threatening employees with statements calculated tosuggest that their continued union membership or supportfor Complainant Union herein would be futile because Re-spondent would never sign a union contract, or would nev-er permit Complainant Union to represent Respondent'semployees.(d) Threatening employees with possible discharge orremoval from consideration for a possible promotionshould they testify in some Board unfair labor practice pro-ceeding.(e) Refusing to bargain collectively in good faith withInternational Association of Machinists and AerospaceWorkers, District Lodge No. 93, Local Lodge No. 504,concerning rates of pay, wages, hours of work, and otherterms and conditions of employment as the exclusive bar-gaining representative of employees within the followingbargaining unit:In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as prosided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.All production and/or maintenance employees at Re-spondent's Santa Clara, California location, excludingall office clerical employees, guards and supervisors asdefined in the Act, as amended.(f) Interfering with, restraining, or coercing employeesin any other manner with respect to their exercise of rightswhich Section 7 of the statute guarantees.2. Take the following affirmative action, which is re-quired to effectuate the policies of the Act:(a) Upon request, bargain collectively in good faith withInternational Association of Machinists and AerospaceWorkers, AFL-CIO, District Lodge No. 93, Local LodgeNo. 504, as the exclusive bargaining representative of em-ployees within the bargaining unit described above, withrespect to their rates of pay, wages, hours of work, or otherterms and conditions of employment, and if an under-standing is reached, embody such understanding in asigned agreement.(b) Notify its employees that Complainant Union's pre-scribed certification year will be deemed to begin with thedate. to be determined hereafter, when Respondent com-mences collective bargaining in good faith with Complain-ant Union as the recognized exclusive representative of itsemployees within the bargaining unit hereinabove de-scribed.(c) Post at its place of business in Santa Clara, Califor-nia, copies of the notice attached to this report as an ap-pendix. Copies of the notice, on forms provided by theRegional Director for Region 32 as the Board's agent, shallbe posted immediately upon their receipt after being dulysigned by Respondent's representative. They shall remainposted for 60 consecutive days thereafter in conspicuousplaces, including all placed where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that these notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 32, in writ-ing, within 20 days of the date of this Order, what stepsRespondent has taken to comply herewith.In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals. the words In the notice reading "Posted by Order of theNational L.abor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States C'ourt of Appeals Enforcing an Order of theNational Labor Relations Board."409